Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,5-6,8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konyashin et al (US 2014/0023546).
Konyashin et al discloses cemented carbide used for cutting tools (001) having the claimed coating thereon (0028). The cemented carbide is made by providing the claimed amount of WC powder, providing binder made from the claimed components, providing a milling liquid of hexane with paraffin wax, milling, pressing and sintering. Since W powder is added the claimed substoichiometric of carbon is inherent (0030 and examples). While the cemented carbide maybe substantially devoid of eta-phase, the eta-phase comprises the claimed components (0026) and amount of binder (claim 6).

Claims 1-6,10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2010/0098506).


Applicant’s arguments, see pages 4-5, filed 12/16/2020, with respect to claims 1-6, 8-13 have been fully considered and are persuasive.  The 112 rejections of claims 1-6, 8-13 have been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 


/ARCHENE A TURNER/Primary Examiner, Art Unit 1784